                     Case 6:17-mj-00052-DMC Document 25 Filed 12/14/20 Page 1 of 5
AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation



                         UNITED STATES DISTRICT COURT
                                              Eastern District of California
              UNITED STATES OF AMERICA                                   JUDGMENT IN A CRIMINAL CAS E
                                                                         (For Revocation of Probation or Supervised Release)
                                  v.
                      OAKFIRE BAUGH                                      Criminal Number: 6:17MJ00052-001
                                                                         Defendant's Attorney: LINDA ALLISON, Assistant Federal Defender

THE DEFENDANT:
      admitted guilt to violation of charge(s) I and II as alleged in the violation petition filed on         .
      was found in violation of condition(s) of supervision as to charge(s)          after denial of guilt, as alleged in the violation petition
      filed on   .

The defendant is adjudicated guilty of these violations:
See next page.

The court:        revokes:      modifies:      continues under same conditions of supervision heretofore ordered on            8/1/2017 .

       The defendant is sentenced as provided in pages 2 through           of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

      Charge(s)       is/are dismissed.

        Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

        It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                        12/4/2020
                                                                        Date of Imposition of Sentence




                                                                        Signature of Judicial Officer
                                                                        Allison Claire, United States Magistrate Judge
                                                                        Name & Title of Judicial Officer
                                                                        12/14/2020
                                                                        Date
                     Case 6:17-mj-00052-DMC Document 25 Filed 12/14/20 Page 2 of 5
AO 245D-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case for Revocation
DEFENDANT: OAKFIRE BAUGH                                                                                  P age 2 of 5
CASE NUMBER: 6:17MJ00052-001

Violation Number                    Nature of Violation                            Date Violation Ended
CHARGE I                            FAILURE TO PAY FINE                            09/25/2018
CHARGE II                           FAILURE TO APPEAR                              09/25/2018
                    Case 6:17-mj-00052-DMC Document 25 Filed 12/14/20 Page 3 of 5
AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
DEFENDANT: OAKFIRE BAUGH                                                                                                  P age 3 of 5
CASE NUMBER: 6:17MJ00052-001

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
FOURTEEN (14) DAYS.

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district
              at       on    .
              as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before        on   .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Officer.
      If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




       Defendant delivered on                                                         to
at                                                   , with a certified copy of this judgment.



                                                                         United States Marshal


                                                                         By Deputy United States Marshal
                     Case 6:17-mj-00052-DMC Document 25 Filed 12/14/20 Page 4 of 5
AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary P enalties
DEFENDANT: OAKFIRE BAUGH                                                                                                          P age 4 of 5
CASE NUMBER: 6:17MJ00052-001

                                              CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

        TOTALS
        Processing Fee            Assessment           AVAA Assessment*                 JVTA Assessment**          Fine       Restitution
                                     $40.00                                                                       $300.00
      The determination of restitution is deferred until       . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.


      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.


      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the              fine         restitution

             The interest requirement for the           fine           restitution is modified as follows:


      If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
      through the Bureau of Prisons Inmate Financial Responsibility Program.

      If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
      shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                     Case 6:17-mj-00052-DMC Document 25 Filed 12/14/20 Page 5 of 5
AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of P ayments
DEFENDANT: OAKFIRE BAUGH                                                                                                         P age 5 of 5
CASE NUMBER: 6:17MJ00052-001

                                                   SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.              Lump sum payment of $ 340.00 due immediately, balance due
                         Not later than   8/31/2021 , or
                         in accordance           C,           D,       E,or          F below; or
B.              Payment to begin immediately (may be combined with              C,          D,       or   F below); or

C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $      over a period of       (e.g. months or
                years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.              Payment during the term of supervised release/probation will commence within     (e.g. 30 or 60 days) after release
                from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at
                that time; or

F.              Special instructions regarding the payment of criminal monetary penalties:
                   Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                      CLERK U.S.D.C.
                      501 "I" Street, #4-200
                      Sacramento, CA 95814
                Your check or money order must indicate your name and citation/case number shown above to ensure your account is
                credited for payment received.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

        Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate:

        The defendant shall pay the cost of prosecution.

        The defendant shall pay the following court cost(s):

        The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
        Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecution and court costs.
